DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gayatry Nair on 7/14/21.

The application has been amended as follows: 
1.	(Amended) A method performed by an intelligent terminal, comprising:
acquiring context data of a user;
identifying a user use scenario according to the context data, wherein the user use scenario indicates a scene in which the user is currently using an intelligent device;
determining a presentation mode corresponding to the user use scenario, wherein the presentation mode indicates a mode of presenting content to the user; 
searching for a preset rule policy to obtain the presentation mode, wherein the preset rule policy indicates a correspondence between the user use scenario and the presentation mode;
detecting that the user selects the presentation mode;
recording the presentation mode;
updating, according to the preset rule policy, a correspondence between the user use scenario and the presentation mode;
pushing the presentation mode to the intelligent device to receive a user selection of the presentation mode and present the content to the user; and
after pushing the presentation mode to the intelligent device, 
detecting whether the user selects the presentation mode; 
causing the content to be presented to the user in the presentation mode when the presentation mode is selected by the user; and
causing the content to be presented to the user in a default presentation mode when the user does not select the presentation mode.

2.-4.	(Cancelled)

5.	(Previously Presented) The method of claim 1, further comprising presenting the content to the user in the presentation mode.

6.	(Previously Presented) The method of claim 1, further comprising presenting the content to the user in a default presentation mode when the user does not select the presentation mode.

7.	(Previously Presented) The method of claim 1, further comprising acquiring the context data from at least one of a light sensor, a camera, a microphone, a motion sensor, a Global Positioning System (GPS), a Wi-Fi, or a battery management unit. 

8.	(Amended) An intelligent terminal, comprising:
a memory configured to store instructions; and
a processor coupled to the memory configured to execute the instructions, which cause the intelligent terminal to be configured to:
acquire context data of a user;
identify a user use scenario according to the context data, wherein the user use scenario indicates a scene in which the user is currently using an intelligent device;
determine a first presentation mode corresponding to the user use scenario, wherein the first presentation mode indicates a mode of presenting content to a user; 
search for a preset rule policy to obtain the first presentation mode, wherein the preset rule policy indicates a correspondence between the user use scenario and the first presentation mode;
detect that the user selects the first presentation mode;
record the first presentation mode;
update, according to the preset rule policy, a correspondence between the user use scenario and the first presentation mode;
present the content to the user in the first presentation mode; and
after content is presented to the user in the first presentation mode, the instructions further cause the intelligent terminal to be configured to:
detect whether the user selects the first presentation mode; 
cause the content to be presented to the user in the first presentation mode when the first presentation mode is selected by the user; and
cause the content to be presented to the user in a default presentation mode when the user does not select the first presentation mode.

9.	(Previously Presented) The intelligent terminal of claim 8, wherein the instructions further cause the intelligent terminal to be configured to acquire the context data of the user when the content needs to be presented.

10.	(Previously Presented) The intelligent terminal of claim 8, wherein the instructions further cause the intelligent terminal to be configured to:
present the content to the user in a second presentation mode;
determine whether the context data changes compared with prior context data from a previous acquiring cycle; and
identify the user use scenario according to the context data when the context data changes compared with the prior context data.

11.	(Previously Presented) The intelligent terminal of claim 8, wherein the instructions further cause the intelligent terminal to be configured to search for scenario configuration information to obtain the user use scenario corresponding to the context data, wherein the scenario configuration information comprises a correspondence between a context data threshold range and the user use scenario.

12.	(Previously Presented) The intelligent terminal of claim 8, further comprising:
a light sensor configured to detect light intensity; 
a camera configured to detect a surrounding medium available for projection; 
a microphone configured to detect intensity of environment noise; 
a motion sensor configured to detect moving state data of the user; and
a Global Positioning System (GPS) configured to identify current location information, and
wherein the instructions further cause the intelligent terminal to be configured to detect a current battery level.

13.	(Previously Presented) The intelligent terminal of claim 8, wherein the instructions further cause the intelligent terminal to be configured to receive a selection of the first presentation mode from the user before the content is presented to the user.

14.	(Amended) The intelligent terminal of claim 8, wherein the memory is further configured to storethe preset rule policy 

15.	(Amended) An intelligent terminal, comprising:
a memory configured to store instructions; and
a processor coupled to the memory and configured to execute the instructions, which cause the intelligent terminal to be configured to: 
acquire context data of a user,
identify a user use scenario according to the context data, wherein the user use scenario indicates a scene in which the user is currently using an intelligent device;
determine a presentation mode corresponding to the user use scenario, wherein the presentation mode indicates a mode of presenting content to the user; 
search for a preset rule policy to obtain the presentation mode, wherein the preset rule policy indicates a correspondence between the user use scenario and the presentation mode;
detect that the user selects the presentation mode;
record the presentation mode;
update, according to the preset rule policy, a correspondence between the user use scenario and the presentation mode;
push the presentation mode to the intelligent device to receive a user selection of the presentation mode and present the content to the user; and
after the presentation mode is pushed to the intelligent device, the instructions further cause the intelligent terminal to be configured to:
detect whether the user selects the presentation mode; 
cause the content to be presented to the user in the presentation mode when the presentation mode is selected by the user; and
cause the content to be presented to the user in a default presentation mode when the user does not select the presentation mode.

16.-18.	(Cancelled) 

19.	(Previously Presented) The intelligent terminal of claim 15, wherein the instructions further cause the intelligent terminal to be configured to cause the content to be presented to the user in the presentation mode.

20.	(Previously Presented) The intelligent terminal of claim 15, wherein the instructions further cause the intelligent terminal to be configured to cause the content to be presented to the user in a default presentation mode when the user does not select the presentation mode.  

Allowable Subject Matter
Claim(s) 1, 5-15 and 19-20 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: Claim(s) 1, 8 and 15 discloses performed by an intelligent terminal, comprising: acquiring context data of a user; identifying a user use scenario according to the context data, wherein the user use scenario indicates a scene in which the user is currently using an intelligent device; determining a presentation mode corresponding to the user use scenario, wherein the presentation mode indicates a mode of presenting content to the user; and searching for a preset rule policy to obtain the presentation mode, wherein the preset rule policy indicates a correspondence between the user use scenario and the presentation mode; detecting that the user selects the presentation mode; recording the presentation mode; updating, according to the preset rule policy, a correspondence between the user use scenario and the presentation mode; pushing the presentation mode to the intelligent device to receive a user selection of the presentation mode and present the content to the user; and after pushing the presentation mode to the intelligent device, detecting whether the user selects the presentation mode;  causing the content to be presented to the user in the presentation mode when the presentation mode is selected by the user; and causing the content to be presented to the user in a default presentation mode when the user does not select the presentation mode. 
The closest prior arts Fletcher et al. (US 2009/0278828 A1) in view of Kim et al. (US 2015/0156307 A1) fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kim et al. (US 2015/0156307), discloses managing screen for power consumption and time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485